Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s supplemental amendment filed on 5/26/22. 
Applicant's election of Group 1, claims 1-5 and 7-18, in the reply filed on 5/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL. Claims 1-5 and 7-18 are pending. 

Priority
	The applicant claims benefit as follows:


    PNG
    media_image1.png
    163
    473
    media_image1.png
    Greyscale


Allowable Claims
Claims 1-5 and 7-18 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to a method for producing a 1,4- cyclohexanedicarboxylic acid derivative, the method comprising: heat concentrating an aqueous ammonia solution comprising 1,4- cyclohexanedicarboxylic acid, thereby precipitating a 1,4-cyclohexanedicarboxylic acid derivative as a crystal, wherein the 1,4-cyclohexanedicarboxylic acid derivative is an ammonium salt of 1,4- cyclohexanedicarboxylic acid and/or 4-carboxamidocyclohexane-1-carboxylic acid, and a content of trans isomer of the 1,4-cyclohexanedicarboxylic acid derivative is 70.0 to 99.9 wt.%.
The closest prior art is Qui et al. (CN 101591237, pub date 12/2/2009, applicant’s IDS filed 8/6/20, see also English translation).
Qui et al. teaches the synthesis of trans-1,4-cyclohexanedicarboxylic acid from the catalytic hydrogenation of terephthalic acid to give the trans-1,4-cyclohexanedicarboxylic acid with a content of 98.3%. (page 4, example 1).
Qui et al. is deficient in that it does not teach heat concentration with an aqueous ammonia solution to form a 1,4- cyclohexanedicarboxylic acid derivative with the content of trans isomer of the 1,4-cyclohexanedicarboxylic acid derivative at 70.0 to 99.9 wt.%.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 1-5 and 7-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658